UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended June 30, []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to . Commission file number 1-8400. AMR Corporation (Exact name of registrant as specified in its charter) Delaware 75-1825172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.þ Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes¨No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 279,892,740 shares as of July 13, 2009. INDEX AMR CORPORATION PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three and six months ended June 30, 2009 and Condensed Consolidated Balance Sheets June 30, 2009 and December 31, 2008 Condensed Consolidated Statements of Cash Flows Six months ended June 30, 2009 and Notes to Condensed Consolidated Financial Statements June 30, 2009 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II:OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 4.Submission of Matters to a Vote of Security Holders Item 5.Other Information Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 Revenues Passenger – American Airlines $ 3,677 $ 4,735 $ 7,357 $ 9,114 - Regional Affiliates 513 683 970 1,264 Cargo 134 233 278 448 Other revenues 565 528 1,123 1,050 Total operating revenues 4,889 6,179 9,728 11,876 Expenses Wages, salaries and benefits 1,698 1,658 3,386 3,302 Aircraft fuel 1,334 2,423 2,632 4,473 Other rentals and landing fees 338 318 662 641 Depreciation and amortization 282 324 554 633 Maintenance, materials and repairs 314 323 619 638 Commissions, booking fees and credit card expense 207 259 424 516 Aircraft rentals 126 125 250 250 Food service 123 133 237 260 Special charges 23 1,164 36 1,164 Other operating expenses 670 742 1,348 1,476 Total operating expenses 5,115 7,469 10,148 13,353 Operating Loss (226 ) (1,290 ) (420 ) (1,477 ) Other Income (Expense) Interest income 9 48 20 101 Interest expense (167 ) (199 ) (353 ) (405 ) Interest capitalized 10 8 20 13 Miscellaneous – net (16 ) (28 ) (32 ) (34 ) (164 ) (171 ) (345 ) (325 ) Loss Before Income Taxes (390 ) (1,461 ) (765 ) (1,802 ) Income tax - Net Loss $ (390 ) $ (1,461 ) $ (765 ) $ (1,802 ) Loss Per Share Basic $ (1.39 ) $ (5.83 ) $ (2.74 ) $ (7.21 ) Diluted $ (1.39 ) $ (5.83 ) $ (2.74 ) $ (7.21 ) The accompanying notes are an integral part of these financial statements. AMR CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) June 30, December 31, 2009 2008 Assets Current Assets Cash $ 191 $ 191 Short-term investments 2,617 2,916 Restricted cash and short-term investments 460 459 Receivables, net 780 811 Inventories, net 535 525 Fuel derivative contracts 86 188 Fuel derivative collateral deposits 59 575 Other current assets 412 270 Total current assets 5,140 5,935 Equipment and Property Flight equipment, net 12,266 12,454 Other equipment and property, net 2,335 2,370 Purchase deposits for flight equipment 709 671 15,310 15,495 Equipment and Property Under Capital Leases Flight equipment, net 207 181 Other equipment and property, net 55 59 262 240 Route acquisition costs and airport operating and gate lease rights, net 1,098 1,109 Other assets 2,328 2,396 $ 24,138 $ 25,175 Liabilities and Stockholders’ Equity (Deficit) Current Liabilities Accounts payable $ 1,143 $ 952 Accrued liabilities 1,918 2,042 Air traffic liability 3,847 3,708 Fuel derivative liability 134 716 Current maturities of long-term debt 1,124 1,845 Current obligations under capital leases 104 107 Total current liabilities 8,270 9,370 Long-term debt, less current maturities 8,292 8,423 Obligations under capital leases, less current obligations 572 582 Pension and postretirement benefits 6,881 6,614 Other liabilities, deferred gains and deferred credits 3,123 3,121 Stockholders' Equity (Deficit) Preferred stock - - Common stock 286 285 Additional paid-in capital 4,013 3,992 Treasury stock (367 ) (367 ) Accumulated other comprehensive loss (2,499 ) (3,177 ) Accumulated deficit (4,433 ) (3,668 ) (3,000 ) (2,935 ) $ 24,138 $ 25,175 The accompanying notes are an integral part of these financial statements. AMR CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Six Months Ended June 30, 2009 2008 Net Cash Provided by Operating Activities $ 938 $ 1,154 Cash Flow from Investing Activities: Capital expenditures (602 ) (473 ) Net (increase) decrease in short-term investments 299 (395 ) Net (increase) decrease in restricted cash and short-term investments (1 ) (6 ) Proceeds from sale of equipment and property 5 9 Cash collateral on spare parts financing 47 8 Net cash used for investing activities (252 ) (857 ) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (1,157 ) (379 ) Proceeds from: Issuance of debt and sale leaseback transactions 470 221 Reimbursement from construction reserve account 1 - Net cash used for financing activities (686 ) (158 ) Net increase (decrease) in cash - 139 Cash at beginning of period 191 148 Cash at end of period $ 191 $ 287 The accompanying notes are an integral part of these financial statements. AMR CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year.The condensed consolidated financial statements include the accounts of AMR Corporation (AMR or the Company) and its wholly owned subsidiaries, including (i) its principal subsidiary American Airlines, Inc. (American) and (ii) its regional airline subsidiary, AMR Eagle Holding Corporation and its primary subsidiaries, American Eagle Airlines, Inc. and Executive Airlines, Inc. (collectively, AMR Eagle). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes included in AMR’s Current Report on Form 8-K filed on April 21, 2009 (the Form 8-K).The Form 8-K reflects retrospective application of the Company’s accounting for convertible debt under Financial Accounting Standards Board Staff Position APB 14-1 (FSP APB 14-1), “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement),” which was adopted on January 1, 2009, as required.Further, in connection with preparation of the condensed consolidated financial statements and in accordance with the recently issued Statement of Financial Accounting Standards No. 165 “Subsequent Events” (SFAS 165), the Company evaluated subsequent events after the balance sheet date of June 30, 2009 through July 15, 2009. During the first and second quarters of 2009, the Company experienced continued significant weakening of the revenue environment, especially in international markets, due to the worldwide economic recession.Lower revenues, coupled with the recent severe disruptions in the capital markets and other sources of funding, and the recent increase in fuel prices, have negatively impacted the Company and significantly impacted its results of operations and cash flows for the three and six months ended June 30, 2009.Consequently, the Company’s liquidity has been negatively affected as unrestricted cash and short-term investments decreased from $3.1billion as of December 31, 2008 to $2.8billion at June 30, 2009.In addition, the Company may not be able to improve its liquidity position for the remainder of 2009 if the overall industry revenue environment does not improve and if the Company is unable to obtain adequate additional funding. The Company also remains heavily indebted and has significant obligations.As of the date of this Form 10-Q, the Company believes it can access sufficient liquidity to fund its operations and obligations for the remainder of 2009, including repayment of debt and capital leases, capital expenditures and other contractual obligations.However, no assurance can be given that the Company will be able to do so. In June 2009, in response to the challenges it faces, the Company announced further capacity reductions in an effort to balance supply and demand.AMR will reduce mainline seating capacity by approximately 7.5 percent for the full year 2009 versus 2008.The reduction consists of an approximately 9.0 percent reduction in mainline domestic capacity and more than 4.0 percent reduction in mainline international capacity compared to the year ending December 31, 2008.As a result, for the quarter ending September 30, 2009, AMR expects mainline domestic capacity to decline by approximately 10.5 percent and mainline international capacity to decline by 6.0 percent compared to the quarter ending September 30, 2008. AMR CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Through June 30, 2009, the Company secured approximately $470 million of financing through loans on certain aircraft and the sale leaseback financing of certain aircraft.The Company also issued pass through trust certificates on July 7, 2009 (as described in Note 5 to these condensed consolidated financial statements) raising approximately $520 million to finance both currently owned aircraft and future aircraft deliveries.Exclusive of these transactions, the Company estimates that it has at least $3.7 billion in unencumbered assets and other sources of liquidity and the Company continues to evaluate the most cost-effective alternatives to raise additional capital.The Company’s possible financing sources primarily include: (i) a limited amount of additional secured aircraft debt or sale leaseback transactions involving owned aircraft; (ii) leases of or debt secured by new aircraft deliveries; (iii) debt secured by other assets; (iv) securitization of future operating receipts; (v) the sale or monetization of certain assets; (vi) unsecured debt; and (vii) issuance of equity and/or equity-like securities.
